Citation Nr: 0621985	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
Hepatitis B.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision granted service 
connection for Hepatitis B and denied entitlement to TDIU and 
Hepatitis C.  

In October 2002, the veteran filed a claim for entitlement to 
special monthly compensation based on aid and 
attendance/housebound.  In November 2004, the veteran filed a 
claim for entitlement to special monthly pension, service 
connection for skeletal disease to include lower lumbar 
arthritis and arthritis of the hips, both secondary to his 
Hepatitis C treatment.  

In October 2005, the RO granted service connection for 
Hepatitis C with liver damage and assigned a 10 percent 
disability rating.

In January 2006, the RO denied the veteran's claim of 
entitlement to special monthly pension, service connection 
for skeletal disease to include lower lumbar arthritis, 
service connection for arthritis of the hips and special 
monthly compensation based on aid and attendance/housebound.

In April 2006, the Board received a letter and attachments 
from the veteran's authorized representative.  The 
attachments included a letter from the veteran's local 
representative in which it was reported that the veteran 
disagreed with the findings in a recent RO decision.  A copy 
of the cover page from the January 2006 RO rating decision 
was included.  At a May 2006 hearing, the veteran presented 
testimony that he disagreed with the initial rating assigned 
to his service-connected Hepatitis C disability, contending 
that he was entitled to a higher rating.  To the extent the 
April 2006 letter and attachments and hearing testimony may 
be construed as notice of disagreements (NOD) with the 
October 2005 and January 2006 RO rating decisions, the Board 
observes that the United States Court of Appeals for Veterans 
Claims held that an NOD as to an RO determination may not be 
filed with the Board but must instead be filed with the RO 
within the time allowed by law.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.300 (2005); Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996).  In the absence of the filing of an NOD 
with the RO as to the foregoing issues, the Board is without 
jurisdiction to consider them.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (providing that pursuant to 38 U.S.C. § 
7105(a), (d)(1), (3), an NOD initiates appellate review in 
the VA administrative adjudication process).  The issues of 
entitlement to special monthly pension, service connection 
for skeletal disease to include lower lumbar arthritis, 
service connection for arthritis of the hips, special monthly 
compensation based on aid and attendance/housebound, and a 
higher initial rating for service-connected Hepatitis C with 
liver damage are therefore referred to the RO/Appeals 
Management Center (AMC) for appropriate action.

As noted above, a Central Office hearing was held in May 2006 
before Tanya A. Smith, an Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2005) and who is rendering 
the determination in this case.

The April 2006 letter and attachments and evidence the 
veteran submitted at the May 2006 hearing were accompanied by 
a waiver of the RO's right to initial consideration of this 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have demonstrable liver damage with 
mild gastrointestinal disturbance attributable to Hepatitis 
B.

2.  The veteran's Hepatitis B has not been clinically shown 
to be productive of fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected hepatitis B are not met under the 
old and new rating criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7345 (2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated July 1973 through December 1975; prior 
rating decisions; the veteran's contentions; VA examinations, 
VA records for outpatient treatment; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.




Increased Disability Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).

Hepatitis B

In a February 2001 rating decision, the RO granted service 
connection for hepatitis B, assigning a noncompensable 
evaluation.  The veteran contends that a higher rating is 
warranted.

In this case, the RO evaluated the veteran's service-
connected disability under Diagnostic Code 7345: chronic 
liver disease without cirrhosis.  During the pendency of this 
claim, the provisions of 38 C.F.R. § 4.114 involving the 
liver were revised, effective July 2, 2001.

Pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  A new law 
or regulation applies only to the period beginning with the 
effective date of the new law or regulation.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In VAOPGCPREC 7-
2003, VA's General Counsel held that when a new statute is 
enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  See VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Prior to July 2, 2001, rating criteria provided that healed 
nonsymptomatic infectious hepatitis was rated noncompensable.  
Where there was demonstrable liver damage with mild 
gastrointestinal disturbance, a 10 percent rating was 
warranted.  A 30 percent evaluation was assigned when there 
was minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitated dietary restriction or other 
therapeutic measures.  See 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001).

Effective July 2, 2001, chronic liver disease without 
cirrhosis, such as hepatitis B, warrants a noncompensable 
evaluation when nonsymptomatic.  A 10 percent evaluation is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).

Upon review, the evidence of record demonstrates that the 
symptomatology associated with Hepatitis has been attributed 
to the veteran's service-connected Hepatitis C.  

In February 2001, the veteran was examined by the Virginia 
Department of Rehabilitative Services.  The examiner noted 
that the veteran had been diagnosed with hypertension, 
elevated liver function test as well as some underlying 
kidney problems.  He had blood work in June 2000, which 
revealed an elevated liver function test.  He underwent 
further biopsy of his liver in October 2000, which revealed 
inflammation and fibrosis consistent with chronic Hepatitis 
C.  

VA treatment records show that the veteran's Hepatitis C was 
treated with a course of Interferon in 2001.  Thereafter, 
treatment records show treatment for chronic Hepatitis C.  In 
particular, an April 2001 record shows that a treating 
physician, Dr. A.M., clarified that the veteran's liver 
biopsy showed chronic necro-inflammatory changes compatible 
with chronic Hepatitis C and not Hepatitis B as he noted was 
mistakenly stated by Dr. T.

The veteran was afforded a VA examination in December 2002.  
The examiner noted that it is well established medical theory 
that Hepatitis B is not as severe as Hepatitis C.  The 
examination discussed the veteran's Hepatitis C.

In September 2005, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran was treated 
with Interferon for six months in 2001 and thereafter had 
zero viral load.  The veteran still had a positive Hepatitis 
C blood test at the examination, but he had no signs or 
symptoms of Hepatitis at that time.  He noted fatigue upon 
occasion and some malaise.  He reported no nausea or vomiting 
or anorexia.  He experienced no incapacitating episodes but 
stated that he felt fatigued much of the time.  The examiner 
noted that later in the examination, the veteran stated that 
he might vomit several times per day.  The veteran had a 
Hepatitis C, AB test that was positive.  A comment noted that 
the Hepatitis C virus/AB will more likely than not be 
positive the rest of the veteran's life even though his 
Interferon treatment has halted the active viral infection.  

The VA examination reports in December 2002 and September 
2005 and VA treatment records clearly attribute the 
symptomatology suffered by the veteran to his service-
connected Hepatitis C with liver damage.  Any pathology 
associated with the veteran's liver should be evaluated in 
association with the Hepatitis C disability, which is outside 
the scope of this appellate review.  Accordingly, there is no 
evidence of chronic liver disease and gastrointestinal 
disturbance attributable to Hepatitis B to warrant a 
compensable evaluation under the old rating criteria.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).  

As for the new rating criteria, since the veteran's symptoms 
are considered associated with his Hepatitis C, for which he 
is in receipt of a compensable evaluation, and there being no 
clinical evidence of residual impairment, including chronic 
liver disease, associated with his Hepatitis B, the Board 
must find that his Hepatitis B is essentially nonsymptomatic, 
which warrants the currently assigned noncompensable 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2005).  

The veteran's service-connected Hepatitis B has not been 
shown to be manifested by greater than the criteria 
associated with a noncompensable rating during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order and a noncompensable rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999). 


Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a compensable evaluation for Hepatitis B 
is denied.

Duties to Notify and Assist

With respect to the veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in November 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in October 2005.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
November 2003 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The issue of any section 5103(a) notice 
does not apply in this case.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven." Id at ___ slip op. 
at 21.  The Court further held in Dingess that when a claim 
has been proven, the purpose of section 5103(a) has been 
satisfied and notice under its provisions is no longer 
applicable.  Id.   After an appellant has filed a Notice of 
Disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A.   Id.    In this case, because 
the veteran's claim for service connection for Hepatitis B 
was granted, i.e., proven, and he was assigned initial 
disability ratings and initial effective dates, section 
5103(a) notice was no longer applicable.   As a result, even 
if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claim had already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  See id. at __, slip op. at 24; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (Vet. App. 1991) 
(determining that a remand would "unnecessarily [impose] 
additional burdens on the [Board] and [regional office] with 
no benefit flowing to the veteran.").   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims folder.  The veteran was also accorded VA 
examinations in December 2002 and September 2005.  See 38 
C.F.R.                § 3.159(c)(4) (2005).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2005).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The September 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

ORDER

Entitlement to an initial compensable evaluation for 
Hepatitis B is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to final adjudication of the veteran's TDIU claim.

The veteran is currently in receipt of a 10 percent 
disability rating for his service connected Hepatitis C with 
liver damage.  Additional evidence the veteran submitted to 
the Board at the May 2006 hearing was accompanied by a waiver 
of the RO's right to initial review of this evidence.  In 
light of the 'NOD matter' the Board has referred to the 
RO/AMC for appropriate action (discussed in the 
Introduction), and the fact that the additional evidence the 
veteran submitted contains a new medical opinion that 
addresses the severity of his Hepatitis C, treatment thereof, 
and its impact on his employability, the Board finds that it 
would be premature for the Board to consider the veteran's 
TDIU claim.  Since the outcome of the possible assignment of 
a higher evaluation for Hepatitis C and the possible service 
connection of the remaining claims addressed in the January 
2006 rating decision, on account of this additional evidence 
submitted, could impact the veteran's claim for individual 
unemployability now on appeal, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

The veteran's TDIU claim should be 
readjudicated with consideration of all 
the evidence of record to include 
additional evidence (April 2006 medical 
opinion, etc.) associated with the claims 
file since the RO's last issuance of an 
SSOC in October 2005.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


